Title: Thomas Boylston Adams to John Adams, 27 October 1798
From: Adams, Thomas Boylston
To: Adams, John


          
            Dear Sir.
            Hamburg 27 October 1798.
          
          I wrote you soon after my arrival here that I expected to take passage with Captain Jenkins of the Ship America, bound to Newburypor[t.] I had in fact engaged to go with him, but as he said much to me of the uncomfortableness of his vessel and refused any compensation for taking me as a passenger, I thought best to look out for another opportunity, and upon the recommendation of Captn:

Jenkins, took passage on board the Alexander Hamilton, Captn Clarke bound to New York, and who then expected to sail as soon as any other. We shall probably be off in the course of a week, but as the America will out-sail us we cannot expect to arrive so soon.
          The Alexander Hamilton is the same Ship which took out Genl: Marshall from Bordeaux; is well armed & manned and very commodious. I write these particulars under the persuasion that the America will arrive some time before us and to prevent any anxiety on my account.
          Several very interesting events have lately taken place, as successors to the complete destruction or capture of the fleet, which escorted the french expedition into Egypt. The transports which were moored in the habour of Alexandria have since been totally destroyed by the English fleet, and one of the ships of war which escaped the first disaster, with two frigates are since taken or sunk.
          Nearly all the dispatches from & to Buonaparte since his taking possession of Alexandria & Cairo have been intercepted, and the only official details yet published are in the enclosed newspaper. His situation is thought to be desperate though he may yet maintain a long struggle against the natives of that Country, being in possession of their chief cities and commanding the neighborhood.
          A more recent naval engagement happend on the coast of Ireland, between a small squadron out of Brest & that under the command of Sir J. B Warren, in which four ships of the line were taken with one or two frigates and the rest of the vessels so much shattered that the English Admiral thought it not likely they could reach the ports of France even should they escape the british cruizers. The french squadron was destined to land troops in Ireland, and had very nearly reached its destination when the English fleet fell in with it. The English have lately lost a frigate which ran a-shore upon the french coast, and it is supposed that the Leander a 50 gun ship dispatched by Admiral Nelson after his victory, with the first intelligence of it, to Lord St Vincent, has fallen into the hands of the french. On board this vessel was Admiral Nelson’s own Captain (Berry.)
          It was reported here a few days since that the Embargo upon American vessels in the ports of France had been laid on afresh, but the intelligence proves to be unfounded as there are seamen here who were detained by the embargo and left Bordeaux three weeks since. They say, but one vessel, (the Sampson of New York) remained

when they came off, but that many of our Countrymen are yet imprisoned in the interior, where they were first sent. The papers have said that an envoy has gone out from Paris to Philada:—
          I hear from my brother frequently and shall bring with me his most recent letters if my passage should be fortunate. We have dreadful accounts of the prevalence of the yellow fever in three of our principal cities.
          Present me kindly to my mother & accept the best assurances of / attachment & respect from—
        